                Case 2:20-cv-01020-RSL Document 8 Filed 07/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    KEVIN S. O’LEARY,

 9                                    Petitioner,            Case No. C20-1020-RSL

10            v.
                                                             ORDER REFERRING CASE TO
11    UNITED STATES OF AMERICA,                              FEDERAL PUBLIC DEFENDER FOR
                                                             REVIEW
12                                    Respondent.

13

14           Petitioner filed a motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

15   § 2255. There is no constitutional right to appointed counsel to pursue collateral review of a

16   conviction or sentence. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). A right to appointed

17   counsel does arise for a financially qualified individual seeking relief under 28 U.S.C. § 2255 when

18   the court determines that an evidentiary hearing is required. Rule 8(c) of the Rules Governing

19   Section § 2255 Cases in the United States District Courts. In addition, the Court may exercise its

20   discretion to appoint counsel at an earlier stage of § 2255 proceedings when the Court determines

21   that it is in the interests of justice to do so. Id.; 18 U.S.C. § 3006A(a)(2).

22           Although it is difficult to determine at such an early stage of the proceedings, it appears

23   possible appointment of counsel could be warranted in the instant action. The Court, however,

     ORDER REFERRING CASE TO
     FEDERAL PUBLIC DEFENDER
     FOR REVIEW - 1
                  Case 2:20-cv-01020-RSL Document 8 Filed 07/20/20 Page 2 of 2



 1   lacks sufficient information to determine whether the interests of justice, in fact, require an

 2   appointment.

 3          Accordingly, the Court does hereby ORDER as follows:

 4          (1)      This matter is referred to the Office of the Federal Public Defender for review.

 5          (2)      Within twenty-one (21) days of the date on which this Order is signed, the Office

 6   of the Federal Public Defender shall advise the Court whether it intends to seek appointment in

 7   this matter. If the Office of the Federal Public Defender determines that it will seek appointment

 8   in this matter, it shall assist petitioner in preparing a motion for appointment of counsel, as well as

 9   a financial affidavit which will allow the Court to determine whether petitioner is financially

10   eligible for such an appointment.

11          (3)      The Clerk is directed to send copies of this Order to petitioner, to counsel for

12   respondent, to the Office of the Federal Public Defender, and to the Honorable Robert S. Lasnik.

13          DATED this 20th day of July, 2020.

14

15                                                          A
                                                            Mary Alice Theiler
16                                                          United States Magistrate Judge

17

18

19

20

21

22

23

     ORDER REFERRING CASE TO
     FEDERAL PUBLIC DEFENDER
     FOR REVIEW - 2
